Title: To Alexander Hamilton from John Henry, 7 May 1799
From: Henry, John
To: Hamilton, Alexander


          
            Sir
            Philadelphia 7th May 1799
          
          Private concerns of a very interesting nature, induced me to apply to Brigadier General McPherson, for leave of absence from the detachment of Federal troops at Reading, ’till some new disposition of them should demand my presence. Capt. Cochran has since joined the detachment, which marched from Fort Jay under my command; and this circumstance, affords me an opportunity of absenting myself, without injury to the service. In which opinion should You (fortunately) Coincide with me, and confirm my furlough for Six weeks or untill it may be necessary that I join my company; I shall hold such an indulgence in grateful remembrance
          I have the honor to be Sir Your faithful humble Servt
          
            John Henry
            Capt of arty
          
          General Hamilton
        